Citation Nr: 0021287	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-00 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 13, 1968, to November 13, 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
in which the RO denied service connection for PTSD.  The 
veteran appealed and was afforded two hearings at the RO, in 
June 1995 and April 1998.  His claim was denied and the 
veteran continued his appeal.  By decision of March 1999, the 
Board denied service connection for PTSD.  The veteran 
remained dissatisfied with the denial of service connection 
for PTSD and appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By Order of the Court in 
November 1999, a Joint Motion filed by the parties was 
granted.  The March 1999 Board decision was vacated and the 
case has been remanded to the Board for further action.


REMAND

The March 1999 Board decision concluded that the veteran had 
presented a well grounded claim of entitlement to service 
connection for PTSD.  The Board rejected the veteran's report 
of combat stressors and the mugging incident in service was 
found to be unrelated to the diagnosis of PTSD.  With respect 
to the alleged sexual assault in service, the veteran 
reported that he told a corpsman and a chaplain about the 
incident.  The March 1999 Board decision determined that 
adequate attempts had been made by the RO to verify the 
stressful events cited by the veteran, and that none were 
verified.  In the decision on the merits, the Board found 
that the diagnosis of PTSD was not based on a verified in-
service stressor.  As such, service connection for PTSD was 
denied.

In the November 1999 Joint Motion which was granted by the 
Court however, it was suggested that there had been 
insufficient discussion of whether the efforts to verify the 
veteran's stressor of sexual assault in service were in 
compliance with VA Adjudication Procedure Manual M21-1 
provisions regarding the development of claims based upon 
personal assault.  The March 1999 Board decision was vacated 
and remanded to the Board for attention to this matter.

The veteran has maintained that he has PTSD due in part to 
being sexually abused aboard ship in service.  With respect 
to the veteran's alleged sexual assault in service, 
statements from the veteran as to whether there was an 
assault or whether the sexual activity was consensual are 
inconsistent.  There are medical records associated with the 
veteran's treatment for two concussions in 1968 while he was 
in service that noted a history of recent participation in a 
consensual homosexual encounter.  During the course of 
hospitalization, the veteran reported that he had passively 
engaged in a homosexual act because he was broke and the 
active partner offered him money.

On VA psychiatric examination in September 1997, the veteran 
reported that he suffered PTSD due in part to a homosexual 
rape during service by several shipmates.

In a May 1997 letter, the VA staff psychologist who had 
conducted the January 1996 testing noted that the veteran 
suffered PTSD, related to his military service.  The 
psychologist noted several incidents cited by the veteran:  
"head traumas from at least two muggings and being 
homosexually raped by several of his fellow shipmates."

The record reveals that the RO sent the veteran a letter in 
August 1997 requesting specific information about the alleged 
in-service sexual assault.  The veteran replied in September 
1997 and reported that he had told a clergy and corpsman 
about the assault.  No further action was taken by the RO to 
verify the veteran's reported stressor pertaining to a sexual 
assault in service.

In an April 1998 letter to the veteran's representative, the 
psychologist who had conducted the January 1996 examination 
noted that it appeared that the veteran did have symptoms 
associated with PTSD, centered around his "reported and 
documented assaults while in service."  The diagnosis was 
that of PTSD, chronic with delayed onset.

The veteran was afforded a VA psychiatric examination in June 
1998, which included a review of the claims folder and 
examination of the veteran.  The veteran related that the 
most memorable events were the instances in which he was 
mugged and homosexually assaulted aboard ship.  He stated 
that he had told a corpsman and chaplain about the sexual 
assault; however, he was not sure when he reported it and did 
not know if a record had been made.

During the course of this appeal, the veteran was afforded 
two hearings at the RO.  At the June 1995 hearing, the 
veteran testified that he did not recall much about service.  
He testified that he cleaned coffins prior to loading them on 
ships and was locked up for 30 days prior to discharge, 
although he does not know the reason.  He further testified 
that he remembered only alarms and sirens going off, cleaning 
coffins and being locked on a psychiatric ward.  At the April 
1998 hearing, the veteran again testified that he did not 
recall much from service.  He did recall being mugged and hit 
in the face and testified that he continued to relive that 
experience.  He also testified that he was homosexually raped 
during service and told only a chaplain and medical corpsman 
about the experience.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125 (a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(1999); Cohen v. Brown, 10 Vet. App. 128 (1997).

Insofar as the veteran contends that he has PTSD due to a 
noncombat stressor, namely a sexual assault in service, the 
Court has held that "credible supporting evidence" means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a noncombat stressor; nor 
can credible supporting evidence of the actual occurrence of 
an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  The VA Adjudication Procedure 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a noncombat stressor "may be 
obtained from" service records or "other sources." M21-1, 
part VI, 7.46.

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
recently discussed the relevance of the above M21-1 
provisions.  In that case, the Court observed that such 
provisions provide, among other things, that the general PTSD 
stressor development letter is inappropriate for this type of 
claim, and state instead that the RO should rely on special 
letter formats expressly developed for use in personal 
assault claims.  See M21-1, Part III, 5.14 (c)(4, 6 and 7).  
Specific to claims based upon personal assault, M21-1, part 
III, 5.14c provides an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include statements 
from family members or clergy, as well as other evidence of 
behavioral changes to include as established by personnel and 
other records and lay statements.

As such, on remand, the RO must ensure that the special 
evidentiary provisions relating to claims for service 
connection for PTSD based on a personal assault, which are 
contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
 5.14, are complied with.  In completing the actions 
requested on remand, the RO also should comply with the 
relevant M21-1 provision concerning the post-development 
determination as to whether a claimed stressor is (or, is 
not) established by the record.  In this regard, the Board 
would emphasize that the requirement that credible evidence 
establish that the stressful event actually occurred does not 
mean that the evidence actually proves that the incident 
occurred, but, rather, that the preponderance of the 
evidence, as a whole, supports the conclusion that it 
occurred.  See VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
 5.14(c)(3).

Finally, if, after completion of the requested development, 
the RO determines that the occurrence of a sexual assault in 
service is established, the RO should schedule the veteran to 
undergo a further psychiatric examination to determine 
whether such experience is of sufficient severity to result 
in a diagnosis of PTSD.

In view of the foregoing, this matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should contact the veteran and 
request that he submit a list (concerning 
names, dates and addresses) for all 
alternative objective sources that may 
establish the occurrence of the claimed 
stressor described as a sexual assault in 
service.  This should specifically 
include medical records from physicians 
or caregivers who may have treated the 
veteran either immediately following an 
incident or sometime thereafter; and 
military and/or civilian police reports.  
After securing any necessary release 
form(s), the RO should directly contact 
the sources that are identified, obtain 
copies of the relevant records in their 
possession that are not already in the 
claims file, and associate such records 
with the claims file.  The aid of the 
veteran and his representative in 
securing such records should be enlisted, 
as needed.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the claimed stressful event.

2.  The RO should also request that the 
veteran submit signed statements from 
persons having personal knowledge of his 
claimed stressor of having been sexually 
assaulted in service, to include 
confidants such as family members, 
roommates, fellow service members or 
clergy.  The veteran should be notified 
that statements from persons who knew the 
veteran during his period of active duty 
as well as subsequent to separation from 
military service will be considered.  
Each person's name and complete address 
should clearly be shown.  Each statement 
should describe exactly what the person 
observed and mention specific dates and 
places.  A person on active duty at the 
time should include his or her service 
number and military unit.  The veteran 
should also submit copies of any personal 
diaries or journals pertaining to the 
occurrence of the claimed stressors.  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event.

3.  If, after undertaking the 
development set forth above, the RO 
determines that there is confirmation of 
the veteran being sexually  assaulted in 
service, he should be accorded a VA 
psychiatric examination to ascertain the 
presence or absence of PTSD, and, if 
present, whether it is related to the 
veteran being sexually assaulted in 
service.  If the examination is 
conducted, the examiner must review the 
claims folder, including this remand, 
prior to the examination and so state in 
his report.  If a diagnosis of PTSD is 
deemed appropriate, then the examiner 
should explain how the diagnostic 
criteria of the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, 
and comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record.  If the RO 
determines that the reported sexual 
assault in service is  not corroborated 
by independent evidence, the above-noted 
VA psychiatric examination need not be 
conducted.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any requested development is not 
undertaken or is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO should then re-adjudicate the 
veteran's claim of service connection for 
PTSD based on claimed sexual assault in 
service, based on all pertinent evidence 
of record.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and specifically 
to Manual M21-1.  In doing so, the RO 
must address all issues and concerns that 
were noted in this REMAND.

6.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished with a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to comply with an order of the 
Court, and to ensure that all due process requirements are 
met; it is not the Board's intent to imply whether the 
benefits requested should be granted or denied..  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


